          Case 1:20-cv-00445-RJL Document 8 Filed 03/03/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
____________________________________
JONATHAN DIMAIO, et al.               )
                                      )
                   Plaintiffs,        )
      v.                              )    No. 1:20-cv-00445-RJL
                                      )
CHAD WOLF , et al.                    )
                                      )
                   Defendants.        )
_____________________________________ )


            NOTICE OF APPEARANCE OF COUNSEL FOR DEFENDANTS

       To the Clerk of the Court and all parties of record:

       Please take notice that the undersigned attorney, Dena M. Roth of the United States

Department of Justice, Civil Division, Federal Programs Branch, is hereby entering her

appearance as counsel of record for Defendants in the above-captioned case.

Dated: March 3, 2020                   Respectfully Submitted,
                                       JOSEPH H. HUNT
                                       Assistant Attorney General
                                       BRIGHAM J. BOWEN
                                       Assistant Branch Director

                                       /s/ Dena M. Roth
                                       DENA M. ROTH (DC Bar # 1001184)
                                       Trial Attorney
                                       United States Department of Justice
                                       Civil Division, Federal Programs Branch
                                       1100 L Street, NW, Room 11204
                                       Washington, DC 20005
                                       Tel: (202) 514-5108
                                       Facsimile: (202) 616-8460
                                       Email: dena.m.roth@usdoj.gov

                                       Counsel for Defendant
          Case 1:20-cv-00445-RJL Document 8 Filed 03/03/20 Page 2 of 2




                                 CERTIFICATE OF FAMILIARITY

       Pursuant to Local Civil Rule 83.2(j), I hereby certify that I am personally familiar with the

Local Rules of this Court.



                                                     /s/ Dena M. Roth
                                                     Dena M. Roth
